 




May 12, 2009




Mr. David Rosenbaum
9435 Shawnee Run
Cincinnati, Ohio 45243


Dear David:


This will confirm that you have personally executed and delivered the attached
guarantee (the “Guaranty”) of that certain financing dated April 6, 2009 between
Wells Fargo Bank and Zoo Publishing, Inc.,  (the “Loan”).


In consideration for you providing the Guaranty, Zoo Entertainment, Inc. (“Zoo”)
and you hereby agrees as follows:


1. For so long as the Loan and the Guaranty remain in full force and effect, Zoo
shall pay you a monthly fee of $7,000 per month; provided, however, if for any
three consecutive months no amount of the Loan is due and owing (but it has not
been terminated) for any one day during that time, the monthly  fee shall not be
owed for the following month.  You agree that so long as you remain employed by
Zoo or any of its subsidiaries, you will not withdraw the Guaranty during the
term of the Loan.   In addition, Zoo agrees that your employment will not be
terminated (except for cause under the terms of your employment agreement with
Zoo or its subsidiaries) and your status, compensation and benefits with the
company that employs you will not be diminished as long as the Guaranty and the
Loan are in effect.   Zoo agrees that in the event you terminate employment for
any reason, Zoo will use its best efforts to have your name removed from the
Guaranty as soon as possible thereafter.  If the Guaranty is not released by the
end of the month following termination of employment the monthly fee shall be
doubled to $14,000 for each month thereafter until the Guaranty is removed.

 
 

--------------------------------------------------------------------------------

 



2. Promptly following the earlier of (a) the conversion of at least 25% of all
currently existing convertible debt of Zoo into equity of Zoo and (b) 180 days
from the date of this letter agreement (regardless of whether all or only a
portion of the currently existing convertible debt has been converted) and, in
each case, subject to the below, Zoo shall issue to you, options to acquire
shares of Zoo common stock equal to 3% of the then issued and outstanding shares
of common stock of Zoo (based on a fully diluted current basis assuming those
options and warrants that have an exercise price below $.40 per share (as
adjusted for stock splits, dividends, reorganizations and like events) are
exercised on that date but not counting the potential conversion to equity of
any outstanding convertible notes that have not yet been converted) inclusive of
any options or other equity securities or securities convertible into equity of
Zoo that you may own at the time of such issuance (the “New Options”); provided,
however, that any options that you own on the date of issuance of the New
Options with an exercise price that is higher than the exercise price of the New
Options shall be cancelled as of the date of the issuance of the New Options and
shall not be considered in determining your percentage ownership for purposes of
calculating the number of New Options to be granted to you.  The New Options
shall be issued under the Zoo 2007 Employee, Director and Consultant Stock
Plan and standard form of nonqualified stock option agreement; provided however
that in the event the Guaranty on the Loan has not been released by Wells Fargo
Bank as of the date of the termination of the option due to termination of
service, the option termination date shall be extended until the earlier of the
date of the release of the Guaranty or the expiration of the ten year term.




 

 
Sincerely yours
Zoo Entertainment, Inc.
         
 
By:
/s/ David Fremed       David Fremed, CFO       Title           

 


Accepted & Agreed:
 
 
       
/s/ David Rosenbaum
       
David Rosenbaum
       
 
       

 




 

